LEHMAN, J.
[ 1 ] The plaintiffs agreed to pay the defendants certain sums for making up different grades of garments. They paid the defendants the sum of $701.02 for the work done, and thereafter they claim that they found that by mistake they overpaid the defendants in the sum of $149.89. At the trial one of the plaintiffs was permitted, over defendants’ objection and exception, to read into the record, under the pretense of refreshing his memory, the legder entries showing th amount of garments delivered to defendants and made up by them. It was not shown, that the witness had any personal knowledge of the number of garments delivered, and he could not refresh his recollection unless he had such personal knowledge.
[2] The reading of the entries as book entries was certainly incompetent, for no foundation was laid for the introduction of the book.
Judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.- All concur.